Citation Nr: 1829578	
Decision Date: 06/21/18    Archive Date: 07/02/18

DOCKET NO.  14-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1975 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board has broadened and recharacterized the claim as reflected on the title page.

In March 2015, the Veteran had a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  The Board informed the Veteran that he had the option to have another hearing before a VLJ who would participate in any decision made on his appeal.  However, the Veteran declined that option and requested that the appeal be decided on the evidence of record, which includes the transcript of the March 2015 hearing.  See the July 2017 VA letter and the December 2017 response.

In March 2016, the Board remanded the issue for additional development.  


FINDINGS OF FACT

1.  The Veteran's unspecified psychiatric disorder did not have its onset during service and is not otherwise related to service.

2.  There is no credible supporting evidence of an in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection requires evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing service connection for PTSD.  38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; credible supporting evidence of an in-service stressor; and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.30 (f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015). 

In the present case, the RO certified the Veteran's appeal to the Board in January 2015, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 (a) conforming to the DSM-5 is applicable in the present case.  

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Veteran asserts that his current psychiatric disorder, to include unspecified mental disorder, alcohol use disorder in remission, panic disorder, major depressive disorder and PTSD, is based on various personal assaults during military service.  During the March 2015 Board hearing, he testified that that the United States Marine Corps suggested he fraudulently enlisted following an incident in which a car he sold had not been fully transferred out of his name and then was involved in a potentially fatal accident.  He also reported that he was beaten by a drill instructor while in class and removed from his initial platoon; he was threatened to be killed by two men in suits; he was beaten by his whole platoon and he was handcuffed to a bar for twenty-four hours without food.  In support of his contention, the Veteran submitted a portion of an article regarding drill instructors mistreating individuals at Parris Island, where he was stationed.

Service connection for an acquired psychiatric disorder to include PTSD is not warranted in the Veteran's case, as the medical evidence of record does not reflect that PTSD or any other psychiatric disorder, has been clinically diagnosed in accordance with the pertinent criteria, namely that detailed in the DSM-5.  

In this regard, the October 2016 VA examiner noted the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria, based on a review of the Veteran's complete record and conducting a clinical evaluation of the Veteran.  He also noted that the Veteran does not have a mental disorder that conforms to DSM-5 criteria.  The examiner indicated the Veteran's psychological testing symptom validity measures on the MMPI-2RF suggested exaggerated self-report presentation, such that the resulting psychological profile was not reflective of the Veteran and could not be used to aid in diagnosis.  The examiner noted that another measure designed specifically to assess self-report validity of PTSD symptoms was completed and that measure indicated invalid self-report of PTSD symptoms due to exaggeration.  

Based on the self-report findings suggesting significant exaggeration, the examiner proceeded with a record review to provide his opinion.  Upon review of the record, the VA examiner noted the long history of substance abuse, to include alcohol abuse and intravenous cocaine.  He noted that in 1988, the Veteran received in-patient treatment for 30 days, and the final diagnosis was alcohol dependence and a history of cocaine and marijuana abuse.  The examiner emphasized that no military trauma was noted in the treatment records of the month-long inpatient stay.  The examiner noted that non-substance use mental health treatment began in 2012 when the Veteran presented to the emergency room with anxiety, reporting significant financial stress and that panic attacks started about 5 years prior, or around 2007.  The examiner noted that the Veteran was applying for service connection at that time and he first reported military trauma in boot camp.  The examiner also noted that the Veteran has been treated for anxiety and depressive symptoms with medication; however, neither systematic evaluation of PTSD symptoms, nor symptom validity testing has been documented by treating providers.  

The examiner noted that the Veteran was currently prescribed two narcotic medicines, one benzodiazepine and one decongestant.  He also noted that it is unknown how the medication combination affects the Veteran's overall mood and functioning.  The examiner determined that the current diagnosis of Unspecified Mental Disorder is given to reflect the reported anxiety and depressive symptoms for which the Veteran has sought treatment.  He determined that based on the records review summary outline above and the Veteran's invalid current self-report, "it is less likely than 50 percent that it is related to alleged military trauma from 41 years ago."  The examiner acknowledged that the overall impairment assessment is somewhat speculative due to the Veteran's current invalid self-report.  The Board acknowledges this as well; however, a review of the complete record shows that further development is not necessary.

The Veteran claims that he has PTSD based on his reported military experience.  However, here, the diagnosis of a psychiatric disorder cannot be made by a lay person based on mere personal observation that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the DSM-5.  Therefore, the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

The Board has considered the May 2013 mental disorders disability benefits questionnaire (DBQ) completed by VA treating physician Dr. P., which shows diagnoses of panic disorder with agoraphobia and major depressive disorder.  Dr. P indicated that he reviewed VAMC records; however, the information noted on the DBQ is inconsistent with the evidence in the VA treatment records.  For instance, Dr. P. indicated that the Veteran had no legal problems or history of substance abuse, although the VA treatment records show evidence of both.  Therefore, the Board finds the October 2016 VA opinion more probative than the May 2013 DBQ in determining whether the Veteran has an acquired psychiatric disorder as contemplated by the DSM-5.  

Although the Board acknowledges that the VA treatment records include "PTSD" in the diagnosis section, this diagnosis is clearly based on the Veteran's reported history.  VA treatment records show that the Veteran's first visit with VA for mental health was in August2012 when he presented to the emergency department for increasing anxiety.  He was referred for outpatient treatment intake in September 2012.  At that time, he reported anxiety and frequent panic attacks that started about 5 years prior and have been worsening since he found his best friend dead in his home.  The Veteran also reported financial stress and fear of losing his home.  Now, he reported being beaten by other soldiers in 1975, a serious car accident in 1998 that resulted in some paralysis of left arm, and a car rolling on him in 1989 resulting in broken ribs and collar bone.  He also reported that he did not trust anyone and he did not go anywhere.  The working diagnoses were panic disorder without agoraphobia by both therapist and prescriber and the prescriber also included mild, recurrent major depressive disorder and Paxil prescribed.

In July 2015, the working diagnosis was changed to PTSD and panic disorder with the following symptoms documented: 
[T]he patient mentions that when he was intimidated by the marines when in boot camp.  Pictures were thrown on the table of dead soldiers who allegedly tried to run away.  He also stated that the marines beat him. He has nightmares of the beatings and frequent night awakenings.  The beatings caused him to have swollen testicles.  He has serious sleep problems and difficulty in trusting people.  He still has panic attacks that are helped with the medicine.  The patient is on social security disability for medical issues including COPD.

Based on the Veteran's report, a diagnosis of PTSD is rendered.  However, as noted by the October 2016 VA examiner, no systematic evaluation of all symptoms of PTSD is documented, nor is symptom validity testing documented.  

There is evidence of record that shows that the Veteran has PTSD as discussed above.  However, as noted above, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the Veteran's assertion that the stressful event occurred, which is not demonstrated in this case.  Critically, medical evidence or a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-396.  In Kays v. Snyder, 846 F.3d. 1208 (2017), the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed a United States Court of Appeals for Veterans Claims (Court) decision affirming the Board's denial of service connection for PTSD due to the absence of credible supporting evidence of the claimed in-service stressor.  The appellant argued that "a current medical diagnosis of PTSD" is evidence on its own that the claimed in-service stressor occurred.  The Federal Circuit observed that this "misunderstands the ordinary role of a physician diagnosing PTSD.  A physician is not expected to do a detailed investigation of a veteran's claimed in-service stressors.  And a physician's diagnosis of PTSD does not necessarily identify what stressor caused it.  Indeed, PTSD could result from an event not identified by the veteran.  That is why the regulation requires the veteran to separately submit credible supporting evidence that the claimed in-service stressor occurred."  Kays, 846 F.3d. 1212.  In its decision, the Federal Circuit held that the Court had applied the correct standard of review, and had "correctly determined that the regulations require credible supporting evidence that the claimed in-service stressor occurred to the veteran" in considering 38 C.F.R. § 3.304(f). 

In the present case, the diagnosis of PTSD in VA treatment records is not sufficient in and of itself to verify the claimed stressor event.  There is no independent evidence corroborating the Veteran's statement as to the occurrence of his claimed stressor.  The Board cannot accept the diagnosis of PTSD made in VA treatment records because this diagnosis was based upon an unverified stressor event.  The remaining evidence of record does not establish a DSM 5 diagnosis of PTSD based upon a verified stressor event.  

The Veteran did not submit or identify information or evidence to corroborate that the stressor events occurred.  Although the buddy statements from the Veteran's wife and daughter discuss the Veteran's psychiatric symptoms and behavior, they do not provide evidence that the claimed in-service stressors occurred.  The Board notes the portion of an article regarding drill instructors mistreating individuals at Parris Island; however, the article provides general information that soldiers were mistreated and does not corroborate the Veteran's reported stressors.  

In this regard, as noted the Veteran reports that he was targeted because it was believed that he "fraudulently enlisted" in the military because of an incident with a car and was therefore constantly beaten to the point that he was injured enough to be discharged.  However, military personnel records show that the Veteran was discharged due to a physical disability that preexisted service, specifically, a left varicocele and left recurrent probable inguinal hernia.  STRs show that the Veteran reported to sick call in July 1975 with complaint of pain his groin for 2 days but the records do not show that the Veteran presented to sick call because he experienced trauma.  Surgical repair was offered, but the Veteran refused surgery and he was discharged.  Notably, although the Veteran indicated that he had never been a patient in any type of hospital and had never had a rupture/hernia on his December 1974 report of medical history, the examining physician noted that the Veteran had an appendectomy 7 years prior and repair of a left inguinal hernia at age 5.  
For reasons outlined above, the Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  Therefore, for the foregoing reasons, the claim for service connection for PTSD must be denied.  

With respect to the other diagnosed non-PTSD psychiatric disorders, the Board finds that service connection is also not warranted for those conditions.  As indicated above, the October 2016 VA examiner opined that unspecified mental disorder with anxiety and depressive symptoms is less likely related to service, to include the reported in-service personal assaults.  

Because a valid diagnosis of PTSD based on a military stressor supported by credible supporting evidence of its occurrence is not of record, and because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


